        Case 1:20-cv-00138-RP Document 18-13 Filed 02/11/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

CITY OF AUSTIN, et al.,                      §
         Plaintiffs,                         §
                                             §
vs.                                          §        Case No. 1:20cv00138-RP
                                             §
KINDER MORGAN TEXAS                          §
PIPELINE, LLC, et al.,                       §
          Defendants.                        §

                                            ORDER

       The Court has before it Plaintiffs’ Application for Temporary Restraining Order (“TRO

Application”). Notice of the TRO Application has been provided to counsel for both the private

Defendants, Kinder Morgan Pipeline, LLC (“KMTP”) and Permian Highway Pipeline, LLC

(“Permian LLC) (sometimes collectively, “Private Defendants”), and the federal Defendants

(“Federal Defendants”). Private Defendants oppose the TRO Application. Federal Defendants

have not yet stated a position. Having considered the matters raised by Plaintiffs and Defendants

on the question whether the requested temporary restraining order should issue, and following a

telephonic conference February 12, 2020, the Court determines as follows under Rule 65(d) of

the Federal Rules of Civil Procedure:

       1.    Plaintiffs’ TRO Application is GRANTED.

       2.    Pending disposition of Plaintiffs’ Application for Preliminary Injunction (Dkt. 9),

or until further order of this Court (whichever occurs earlier), Private Defendants KMTP and

Permian LLC, along with their officers, employees, and agents, are ENJOINED from undertak-

ing any physical activity involving land disturbance or tree or other vegetative clearing along or

in the right-of-way or in any temporary work space related to this right-of-way in furtherance of
        Case 1:20-cv-00138-RP Document 18-13 Filed 02/11/20 Page 2 of 3




the natural gas pipeline known as the Permian Highway Pipeline, but as to the following Texas

counties only: Kimble, Gillespie, Blanco, and Hays.

       3.    The Court has determined that the Plaintiffs are likely to prevail on the merits of

their claims that Defendants have violated the requirements of: (a) the Endangered Species Act,

16 U.S.C. §1531 et seq (“ESA”); and (b) the National Environmental Policy Act, 42 U.S.C.

§4321 et seq. (“NEPA”). The ESA makes it unlawful for any person to take any member of an

endangered species with two narrow exceptions. Plaintiffs have established for this stage of the

proceedings that Private Defendants KMTP and Permian LLC have not secured the requisite

permit for to qualify for exception to the take prohibition with respect to a substantial portion –

as much as 95% – of their proposed pipeline activities in these four Counties. NEPA is a proce-

dural statute that requires agencies such as Federal Defendants to take a “hard look” in advance

at the anticipated environmental consequences of their major federal actions. Plaintiffs have

established for this stage of the proceedings that Federal Defendants have not met this “advanced

hard look” requirement imposed by NEPA.

       4.    Plaintiffs have also established that there is a substantial threat that they will suffer

irreparable injury if this injunction is not granted. Plaintiffs have established that they will be

irreparably harmed as a consequence of the environmental damage Private Defendants’ clearing

and construction activity will inflict on endangered species and their habitats, mature oak forests

threatened by encroaching oak wilt, and aquatic resources flowing from the Edwards Aquifer

and its recharge zones. Plaintiffs’ aesthetic, recreational, conservation and financial interests

will be irreparably harmed if Private Defendants proceed with the earth-disturbing clearance and

construction activities that Private Defendants have indicated they will undertake before hearing

on, and disposition of, Plaintiffs’ Application of Preliminary Injunction in this case in the



                                                 2
        Case 1:20-cv-00138-RP Document 18-13 Filed 02/11/20 Page 3 of 3




absence of a temporary restraining order prohibiting such activities in the interim between now

and the preliminary injunction hearing.

       5.    The threatened injury to Plaintiffs outweighs any harm that might befall Private

Defendants. The harm to the environment and Plaintiffs’ interests in particular environmental

resources that will follow in the absence of a court order is likely irremediable, whereas the harm,

if any, to Private Defendants if a temporary restraining order issues is modest and mostly of the

Private Defendants’ own making. Private Defendants had ample opportunity to seek a Section

10 ITP, and to subject the proposed PHP route to NEPA review. Ultimately, this Court is not

called on to determine whether the construction of the PHP should ultimately proceed through

these four Counties, only whether it can proceed without the benefit of Congressionally man-

dated environmental reviews.

       6.    Issuance of this restraining order will not disserve the public interest. Congress has

firmly established the public interest in protecting endangered species, and the public also has a

substantial interest in agencies planning to undertake significant construction activities in envi-

ronmentally fragile areas being compelled, as NEPA requires, to take a comprehensive advance

look at the environmental consequences of their planned actions.

       7.    The Court exercises its discretion to not require Plaintiffs to provide security under

Rule 65(c) of the Federal Rules of Civil Procedure.

       8.    A hearing on Plaintiffs’ Application for Preliminary Injunction is scheduled to

commence at ________ o’clock on February ___, 2020.

    SIGNED this ________ day of February, 2020.

                                              __________________________________________
                                              ROBERT PITMAN
                                              UNITED STATES DISTRICT JUDGE



                                                 3
